UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                  No. 01-2438



CHRISTOPHER     LEE    JOHNSON;     VERONICA    MOODY
JOHNSON,

                   Defendants & Third Party Plaintiffs - Appellants,

          versus


EMERALD GREENS PROPERTY OWNERS ASSOCIATION
BOARD OF DIRECTORS, jointly and severally and
in their individual capacity, personally
(immediate past and present members); MIKE
LEWIS, President; RICHARD MATTHEWS; CRAIG
POPPIN; MARK WILLIAMS; PETER NICHOLS; KATHY
THOMAS; ANNE DEL CORE; DAVID THOMPSON,

                                     Third Party Defendants - Appellees,

          versus


EMERALD GREENS PROPERTY OWNERS ASSOCIATION,

                                                    Plaintiff - Appellee,


MARY E. COX,

                                                                   Movant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-00-514-2)


Submitted:     April 18, 2002                      Decided:   May 14, 2002
Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Lee Johnson, Veronica Moody Johnson, Appellants Pro Se.
Barry Randolph Koch, Virginia Beach, Virginia; Gerrit W. Benson,
Michael Allen Inman, INMAN & STRICKLER, P.L.C., Virginia Beach,
Virginia; Alexander William Stiles, WILLIAMS, MULLEN, CLARK &
DOBBINS, P.C., Virginia Beach, Virginia; David C. Burton, WILLIAMS,
MULLEN, CLARK & DOBBINS, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Christopher Lee Johnson and Veronica Moody Johnson appeal the

district court’s order granting summary judgment to the Emerald

Greens Property Owners Association on the Johnsons’ cross-claims,

granting summary judgment to the Board of Directors of the Emerald

Greens Property Owners Association and to its individual members,

denying the Johnsons’ motion for summary judgment, and remanding

the remaining claims to state court.       We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Johnson v. Emerald Greens Prop. Owners Ass’n, No. CA-00-514-2 (E.D.

Va. filed Oct. 25, 2001 & entered Oct. 26, 2001; Oct. 30, 2001).

We deny the Johnsons’ motions to stay review of the case and to

consolidate   the   case   with   No.   02-1371,   Johnson   v.   City   of

Chesapeake.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    3